Citation Nr: 1018749	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  05-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 
2003, for an award of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities and for an award of a 100 percent rating for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right leg, with peroneal nerve 
involvement, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than April 23, 
2003 for the award of a 30 percent rating for the service-
connected residuals of a shell fragment wound of the right 
leg, with peroneal nerve involvement.

4.  Entitlement to an increased rating and an effective date 
earlier than April 23, 2003 for the current rating of 
residuals of a shell fragment wound of the anterior right 
thigh, Muscle Group XIV, and residuals of a shell fragment 
wound of the right leg, Muscle Group XII, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1969.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

The Veteran and his spouse testified at a Board 
videoconference hearing in May 2006.  A transcript of the 
hearing is of record.  In October 2008, the Board informed 
the Veteran that the Veterans Law Judge who conducted the May 
2006 hearing was no longer employed by the Board and 
indicated that he was entitled to another hearing.  The 
Veteran indicated that he did not want another hearing.

In May 2007, the Board denied an effective date earlier than 
April 23, 2003 for the grant of a TDIU and for an award of a 
100 percent rating for PTSD.  The Veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court granted a Joint Motion and, in so 
doing, vacated that portion of the Board's decision that had 
denied these earlier effective date claims.  The Court 
remanded the matter for compliance with the instructions in 
the Joint Motion.

Also, in May 2007, the Board remanded the increased rating 
and earlier effective date issues regarding the service-
connected residuals of shell fragment wounds of the right 
leg, with peroneal nerve involvement, and the service-
connected residuals of shell fragment wounds of the anterior 
right thigh, Muscle Group XIV, and residuals of shell 
fragment wounds of the right leg, Muscle Group XII.  

In January 2009, the Board remanded the claims on the title 
page for further evidentiary development.  The requested 
development was completed, and the case has now been returned 
to the Board for further appellate action.

With respect to the claims for higher ratings for residuals 
of shell fragment wounds of the right leg, the Veteran noted 
on his September 2008 substantive appeal that he wanted a 
Travel Board or videoconference hearing.  However, in 
correspondence dated in October 2008, he withdrew his hearing 
request.

As noted by the Board in May 2007, the Veteran has raised 
contentions of clear and unmistakable error (CUE) as to a 
June 1973 rating decision.  Specifically, he believed that 
decision contained CUE in failing to award an earlier 
effective date for a grant of an increased evaluation for a 
right thigh disability.  Additionally, the Veteran has raised 
contentions of CUE with respect to a November 1973 rating 
action.  Specifically, he alleges that the effective dates 
for an increased evaluation as to the left thigh and left leg 
were erroneous.  (Because the increases were made effective 
back to the date of claim, the Veteran is essentially 
requesting an earlier effective date as to the initial grant 
of service connection for those disabilities, on the basis of 
CUE.)  Finally, from a review of the May 2006 hearing 
transcript, it is clear that the Veteran has also raised a 
CUE claim as to the RO's November 1973 denial of a TDIU.  
These CUE claims have not been adjudicated by the RO.  As 
such, they are referred back to the RO for appropriate 
action.  



FINDINGS OF FACT

1.  The November 1973 rating decision that denied a TDIU and 
higher ratings for shell fragment wounds of the right thigh 
and leg was not appealed and is final.

2.  In November 1979, the Veteran indicated that he had not 
been able to work for over a year due to his nerves.  

3.  In March 1980, the RO denied the Veteran's claim for a 
higher rating for his nervous condition, which implicitly 
denied a claim for a TDIU as a result of his nervous 
condition.  The decision was not appealed and is final.

4.  The January 1985 rating decision that denied an increased 
rating for residuals of a shell fragment wound of the right 
leg was not appealed and is final.

5.  On April 23, 2003, the RO received the Veteran's claims 
for a TDIU and increased ratings for residuals of a shell 
fragment wound of the right leg and anterior right thigh 
muscles, with nerve involvement.

6.  The residuals of a shell fragment wound of the right leg, 
with peroneal nerve involvement includes incomplete paralysis 
of the nerve with pain; occasionally diminished, brisk, and 
absent reflexes; and dysesthetic pain sensation with 
sensitivity and diffuse dysesthesias.

7.  The residuals of a shell fragment wound of the anterior 
right thigh and right leg involves disability to Muscle 
Groups X, XI, XII, XIII, XIV and XV, and include pain, 
sensitivity, fatigability, and weakness; disability to these 
muscle groups is no more than moderate in severity.  

8.  The record contains no statement or communication from 
the Veteran, after the previous final denials, but prior to 
April 23, 2003, that constitutes a pending claim for a TDIU 
or an increased rating for PTSD or residuals of a shell 
fragment wound of the right leg (whether related to nerves or 
muscles).
 

CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to April 23, 
2003, for the award of a TDIU and for the award of a 100 
percent rating for PTSD, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.400 (2009).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a shell fragment wound of the right leg, with 
peroneal nerve involvement, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. § 4.124a, Diagnostic Code 
8521 (2009).

3.  The criteria for an effective date prior to April 23, 
2003, for the award of a 30 percent rating for the service-
connected residuals of a shell fragment wound of the right 
leg, with peroneal nerve involvement, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.400 (2009).

4.  The criteria for a 30 percent disability rating for 
residuals of a shell fragment wound to Muscle Groups XIII, 
XIV and XV, from April 23, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5313, 5314, 5315 (2009).

5.  The criteria for a 20 percent disability rating for 
residuals of a shell fragment wound to Muscle Groups X, XI, 
and XII, from April 23, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.55, 4.56, 4.73, 
Diagnostic Codes 5310, 5311, 5312 (2009). 

6.  The criteria for an effective date prior to April 23, 
2003, for the award of a 30 percent rating for the service-
connected residuals of a shell fragment wound to Muscle 
Groups XIII, XIV and XV, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.400 (2009).

7.  The criteria for an effective date prior to April 23, 
2003, for the award of a 20 percent rating for the service-
connected residuals of a shell fragment wound to Muscle 
Groups X, XI, and XII, have not been met.  38 U.S.C.A. 
§§ 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
38 C.F.R. § 3.159(b) (2009).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between a veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id.; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, an April 2006 letter advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.  An 
April 2009 letter provided notice regarding what information 
and evidence is needed to substantiate his claims for 
increased ratings and earlier effective dates, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained by 
VA.  The claims were last readjudicated in January 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records, VA treatment records and 
examination reports, private treatment records, and hearing 
testimony.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by providing evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notices is not shown to have any effect on the case or to 
cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of these matters 
on the merits.  See Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

I. Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2009); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods based on the 
facts found - a practice known as "staged" ratings.

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, in July 1970, the Veteran was awarded service 
connection for shell fragment wound of the right leg with 
superficial peroneal nerve involvement.  In May 1973, this 
disability was split into two disabilities:  shell fragment 
wound of the right anterior thigh with moderate damage to 
muscle group XIV, and shell fragment wound of the right leg 
with superficial nerve involvement.  The claims are currently 
on appeal after the Veteran requested higher ratings in May 
2003.  

Service treatment records reflect that in April 1969 the 
Veteran received multiple fragment wounds to both legs after 
activating a booby trap in combat in the Republic of Vietnam.  
Shortly after he was wounded, the Veteran was admitted to a 
Hospital in DaNang.  He was transferred to another hospital 
the next day, and was then Air Evacuated to a hospital in 
California in May 1969.  On admission in May 1969, the 
Veteran had multiple soft tissue wounds in various states of 
healing about both lower legs, which were tender and 
indurated with some edema.  The Veteran was sent on 
convalescent leave for one month.  When he returned, he 
continued to have some tenderness and edema about his ankle 
and leg wounds.  The diagnosis in mid-June 1969 was multiple 
fragment wounds of both legs with no nerve or artery 
involvement.  In July 1969, the Veteran could walk with a 
relatively normal gait.  There was no atrophy of the calves 
or thighs and he had a full range of motion of both knees.  
He exhibited no evidence of muscular weakness in either of 
the lower extremities.  There was positive Tinel's and 
paresthesias on palpation along the course of the superficial 
peroneal nerve.  There was also some dysthesia in the area of 
distribution of the same nerve.  The impression was traumatic 
neuroma superficial branch right peroneal nerve without 
evidence of muscle involvement (paralyses).  

The Veteran was afforded a VA peripheral nerves examination 
in May 2003.  He reported pain and weakness in his right leg.  
Motor examination revealed a general hesitancy to make a full 
exertion in all of his extremities but particularly in the 
right lower extremity.  The examiner thought that there may 
be some slight weakness of extension of the toes and of the 
ankle on that side.  The reflexes were consistent to sensory 
abnormality.  The Veteran was able to stand and able to walk, 
but he was widely off balance, lurching from side-to-side but 
not falling.  The relevant diagnosis was peripheral 
neuropathy from involvement of the external popliteal nerve.  

The Veteran was also afforded a VA general medical 
examination in May 2003.  The examiner noted that excision of 
shrapnel was performed during service.  The Veteran reported 
right lower extremity pain and spasm.  He was in a 
wheelchair.  Physical examination revealed no edema of the 
right lower extremity.  He had several scars on both lower 
extremities and his legs and thighs were very tender to 
touch.  There was peroneal nerve damage in the right lower 
extremity, so he was unable to dorsiflex on the right side 
and also had painful range of motion in his thighs, 
especially involving the calf quadriceps muscles, and flexion 
of the right knee was to 90 degrees.  Diagnoses included 
multiple shrapnel injuries which are severely painful and 
chronic pain due to several shrapnel injuries.

In August 2003, several of the Veteran's family members 
submitted statements indicating that the Veteran had had a 
hard time working due to his injuries.  In September 2003, 
the Veteran indicated that he could not walk properly with 
his right foot and that he was in constant pain.  He also 
reported tender scars and muscle spasms.  

The Veteran was afforded a VA peripheral nerves examination 
in September 2003.  Motor examination was difficult because 
the Veteran complained, saying he was diffusely weak; the 
examiner did not think that the Veteran was making a full 
effort.  In the lower extremities, particularly on the right 
side, pain seemed to be inhibiting some of the movement.  He 
did, however, have full movement in all the major muscles 
except he could not extend the great toe at all.  The 
reflexes were 1+ in the knees and absent at the ankles.  
Retesting of sensation provoked dysesthetic pain sensation.  
The examiner diagnosed peripheral neuropathy due to traumatic 
injury.  

The Veteran was also afforded a VA muscles examination in 
September 2003.  He complained of flare-ups of pain occurring 
4 to 5 times a month.  It was difficult to stand to go to the 
bathroom during flare-ups.  Pain was reportedly constant and 
his lower extremities were sensitive to touch.  He reported 
needing assistance with bathing, dressing, and all activities 
of daily living.  Range of motion in the hip, knee and ankle 
was decreased.

The Veteran was afforded a VA neurologic examination in March 
2004.  He came in a wheelchair.  Quadriceps strength was 
normal.  The right leg below the knee was not examined as the 
Veteran described exquisite tenderness and painfulness when 
that part of the leg is touched.  Right knee reflex was 
normal with some augmentation of the response.  The adductor 
reflex was normal.  The examiner diagnosed regional pain 
syndrome of the right lower extremity.  

At the Veteran's personal hearing in May 2006, he testified 
that he had not been gainfully employed since August 1969.

The Veteran was afforded a VA neurologic examination in May 
2009.  He reported leg pain, weakness and muscle spasm.  
Strength was difficult to assess as the Veteran could not 
tolerate any one touching his leg.  Muscle tone and bulk were 
normal.  Light touch, pin prick, vibratory touch and position 
sense were abnormal; the right leg was extremely sensitive.  
Reflexes were normal.  The diagnosis was reflex sympathetic 
dystrophy.  

The Veteran was also afforded a VA muscles examination in May 
2009.  He reported leg and muscle pain.  The Veteran came to 
the examination in a wheelchair.  The examiner noted that on 
the right side, Muscle Groups X, XI, XII, XIII, XIV, and XV 
were injured.  The injuries were caused by multiple low 
velocity missiles of unknown caliber (shrapnel).  The initial 
treatment included the wounds being debrided and packed at a 
field hospital.  The length of initial hospitalization was 
about 2 months.  Some of the wounds were through and through 
injuries; the wounds were not initially infected before 
healing.  There was pain, fatigability, weakness, and diffuse 
dysesthesias throughout the right thigh to foot.  On 
examination, muscle strength was 4/5 in each of the muscle 
groups listed above.  There was no tissue loss or 
intermuscular scarring.  Multiple scars were noted.  There 
was weakness in the right peroneal nerve and partial foot 
drop on the right foot.  There were no residuals of tendon or 
bone damage, or any muscle herniation.  There was no loss of 
deep fascia or muscle substance and no motion of a joint was 
limited by muscle disease or injury.  The examiner diagnosed 
bilateral leg and muscle pain, secondary to multiple shrapnel 
injuries to both legs, with right foot drop.  

The Board notes that the Veteran has been awarded a separate 
rating for painful scars of the right lower extremity.  

A. Right Leg with Nerve Involvement

The neurological disability of the right lower extremity, as 
a result of shell fragment wounds, is currently rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8521, which covers 
paralysis of the external popliteal nerve (common peroneal).  
Under that diagnostic code, mild, moderate and severe 
incomplete paralysis warrants 10, 20, and 30 percent ratings, 
respectively.  A 40 percent rating is warranted for complete 
paralysis of the external popliteal nerve, with foot drop and 
slight droop of first phalanges of all toes, cannot dorsiflex 
the foot, extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost, adduction weakened; and 
anesthesia covers entire dorsum of foot and toes.  

The Veteran has complained of right leg pain, weakness and 
muscle spasm.  On examination, pain and slight weakness of 
extension of the toes has been noted.  Findings on 
examination of the reflexes have varied from normal to 
somewhat diminished or brisk; in September 2003 reflexes were 
absent at the ankle.  Dysesthetic pain sensation, extreme 
sensitivity, and diffuse dysesthesias have also been noted.  
While these symptoms may be severe (which is why a 30 percent 
rating is assigned), these findings are not indicative of 
complete paralysis of the external popliteal nerve.  

The Board recognizes that the Veteran has partial foot drop; 
however, he does not have complete foot drop and drooping of 
the toes has not been noted by any examiner.  While it was 
noted in May 2003 that the Veteran was unable to dorsiflex on 
the right side, in September 2003 he had full movement in all 
the major muscles except he could not extend the great toe at 
all.  Slight weakness of extension of the toes, as noted in 
May 2003, is not the same as extension of the proximal 
phalanges of toes being lost, and indicates incomplete rather 
than complete paralysis.  Likewise, while the Veteran was 
noted to have diffuse dysesthesias at one point, such a 
finding is of lesser severity than anesthesia covering the 
entire dorsum of the foot and toes (as contemplated in a 
rating for complete paralysis).  Essentially, the evidence in 
this case indicates that the Veteran has incomplete paralysis 
of the external popliteal nerve rather than complete 
paralysis; hence, a rating in excess of 30 percent is not 
warranted for this disability.  

B. Right Leg and Thigh Muscles

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2009); see also 38 C.F.R. §§ 4.45, 4.59 (2009).

The muscular disabilities of the right lower extremity, as a 
result of shell fragment wounds, are currently rated using 
the criteria for evaluating muscle injuries.  Currently, the 
rating is assigned based on injury to Muscle Groups XII and 
XIV.  See 38 C.F.R. § 4.73.  

Slight, moderate, moderately severe, and severe muscle 
disability warrant 0, 10, 20, and 30 percent evaluations, 
respectively, for injuries to muscle groups X, XI, XII, and 
XV, except where the injury is to the dorsal muscles of group 
X in which case the corresponding evaluations are 0, 10, 10, 
and 20 percent, respectively.  Slight, moderate, moderately 
severe, and severe muscle disability warrant 0, 10, 30, and 
40 percent evaluations, respectively, for injuries to muscle 
groups XIII and XIV.

A moderate muscle wound is a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  38 C.F.R. § 4.56(d)(2)(i).  Objective findings of 
a moderate disability are entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  Id. at (d)(2)(iii).  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  Id.

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 4.56(d)(3)(i) (2009).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii).  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2009).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Id. at (d)(4)(iii).  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Id.  Muscles swell and harden abnormally in 
contraction.  Id.  Tests of strength, endurance, or 
coordinated movements compared with corresponding muscles of 
the uninjured side indicate severe impairment of function.  
Id.

In this case, Muscle Groups X, XI, XII, XIII, XIV, and XV 
were injured by shrapnel during service.  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of section 4.25.   38 C.F.R. § 4.55(f).  Muscle 
Groups X, XI, and XII are part of the foot and leg anatomical 
group and Muscle Groups XIII, XIV, and XV are part of the 
pelvic girdle and thigh anatomical group; thus, these groups 
of muscle groups should be rated separately and combined.  
See 38 C.F.R. § 4.55(b), (f); 38 C.F.R. § 4.73.  
Additionally, for compensable muscle group injuries which are 
in the same anatomical region but do not act on the same 
joint, the evaluation for the most severely injured muscle 
group will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  Here, Muscle 
Groups X, XI, and XII are in the same anatomical area but act 
on different joints (foot and knee), and Muscle Groups XIII, 
XIV, and XV are in the same anatomical area but act on 
different joints (hip and knee).  Given the above, the Board 
will determine the most severely injured muscle group (one 
from groups X, XI, and XII, as well as one from groups XIII, 
XIV, and XV) and increase the rating by one level for each 
group of muscle groups affected.  Simply put, two ratings are 
warranted and the rating for the most severely injured muscle 
group in each of the anatomical groups should be elevated one 
level.    

Here, the Board finds that (including the elevation for 
multiple muscle groups in the same anatomical area affected) 
the proper rating for Muscle Groups X, XI, and XII is 20 
percent and the proper rating for Muscle Groups XIII, XIV, 
and XV is 30 percent, as moderate but no worse disability is 
shown in each of the muscle groups.  

The injuries were caused by multiple low velocity missiles of 
unknown caliber (shrapnel), and the initial treatment 
included the wounds being debrided and packed at a field 
hospital.  Some of the wounds were through and through 
injuries and the wounds were not initially infected before 
healing.  The residuals include multiple scars from entry and 
exit of shrapnel.  

Currently, the Veteran has multiple shrapnel injuries which 
are severely painful.  He relayed that his leg is sensitive 
to touch and that he needs assistance with bathing, dressing, 
and all activities of daily living.  He has pain, 
fatigability, and weakness (muscle strength 4/5).  

While debridement of the Veteran's wounds did occur, such is 
contemplated by moderate and moderately severe disability 
ratings.  There are no noted residuals of debridement, which 
suggests that the disability is moderate in severity.  
Additionally, there was no prolonged infection, tissue loss 
or intermuscular scarring.  There is no loss of deep fascia 
or muscle substance.  Muscle tone and bulk are normal.  There 
are no residuals of tendon or bone damage, or any muscle 
herniation.  No motion of a joint is limited by muscle 
disease or injury.  Thus, the evidence in this case indicates 
that the residuals of shrapnel injuries to Muscle Groups X, 
XI, XII, XIII, XIV, and XV are moderate in severity, but not 
moderately severe.  

Moderate disability of Muscle Group X, XI, or XII is rated as 
10 percent disabling.  As more than one muscle group and 
joint are affected in this anatomical area, the rating should 
be elevated to the next higher level, which, in this case, is 
20 percent.  Moderate disability of Muscle Group XIII, XIV, 
or XV is rated as 10 percent disabling.  As more than one 
muscle group and joint are affected in this anatomical area, 
the rating should be elevated to the next higher level, 
which, in this case, is 30 percent (for Muscle Group XIII or 
XIV).  

C. Other Considerations

The Board concludes that the medical findings on examination 
are of greater probative value than the Veteran's allegations 
regarding the severity of his residuals of shell fragment 
wound of the right leg.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim for 
disability ratings in excess of those currently assigned by 
this decision.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Board has also considered whether the disabilities at 
issue present exceptional or unusual disability pictures as 
to render impractical the application of the regular 
schedular standards such that referral to the appropriate 
officials for consideration of extra-schedular ratings is 
warranted.  See 38 C.F.R. § 3.321(b)(1) (2009); Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996).  In this case there 
are no exceptional or unusual factors with regard to the 
Veteran's residuals of a shell fragment wound of the right 
leg, with peroneal nerve involvement, and residuals of a 
shell fragment wound to Muscle Groups XIII, XIV and XV or to 
Muscle Groups X, XI, and XII.  The threshold factor for 
extra-schedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluation for that service-
connected disability is inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply 
unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, 
the rating criteria reasonably describe the Veteran's 
disability level and symptomatology, and provide for 
consideration of greater disability and symptoms than 
currently shown by the evidence.  Thus, his disability 
picture is contemplated by the rating schedule, and the 
assigned schedular evaluations are, therefore, adequate.  See 
Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, 
referral for extraschedular consideration is not warranted.

In reaching the conclusions to allow a higher, 30 percent, 
rating for the shell fragment wounds to Muscle Groups XIII, 
XIV and XV, to allow a separate 20 percent rating for shell 
fragment wounds to Muscle Groups X, XI, and XII, and to deny 
a rating in excess of 30 percent for the shell fragment 
wounds of the right lower extremity with nerve involvement, 
the Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claims for higher ratings 
than those assigned, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

II. Effective Date Claims

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a), see 38 C.F.R. 3.400.  The implementing 
regulation clarifies this to mean that the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase will be, "[d]ate 
of receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400.  An effective date for a claim 
for increase may be granted prior to the date of claim if it 
is factually ascertainable that an increase in disability had 
occurred within one year from the date of claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a), the Veteran or a representative 
of the Veteran can file an informal claim by communicating an 
intent to apply for one or more VA benefits.  See also 
38 C.F.R. § 3.1(p) (2009).  The benefit sought must be 
identified, Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but 
need not be specific, Servello v. Derwinski, 3 Vet. App. 196, 
199 (1992).  

A. TDIU & 100 percent rating for PTSD

In 1979, the Veteran indicated that he had not been able to 
work for over a year because of his nerves.  This statement 
could be construed as a claim for a TDIU.  

In March 1980, the RO issued a confirmed rating decision 
denying a higher rating for service-connected anxiety 
reaction.  The Veteran was notified of this decision in April 
1980 and did not appeal.  Thus, this decision has become 
final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 20.302(a), 20.1103 (2009).  

In this case, the March 1980 decision denied an increased 
rating for the service-connected psychiatric disability and 
implicitly denied a claim for a TDIU.  In Adams v. Shinseki, 
568 F.3d 956 (Fed. Cir. 2009), the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) held that in certain 
circumstances, a claim for benefits will be deemed to have 
been denied, and thus finally adjudicated, even if VA did not 
expressly address that claim in its decision.  According to 
the Federal Circuit, the key factor is whether it would be 
clear to a reasonable person that VA's action that expressly 
refers to one claim is intended to dispose of others as well.  
Here, the Veteran indicated that he could not work as a 
result of his psychiatric disability, and VA subsequently 
denied a higher rating for the psychiatric disability.  Thus, 
it appears clear that the March 1980 decision denied the 
claim for a TDIU based on the service-connected psychiatric 
disability as it denied the claim for a higher rating.  

After the March 1980 decision, no formal or informal claim 
for an increased rating for the service-connected psychiatric 
disorder or for a TDIU was received until April 23, 2003.  
Thus, April 23, 2003 is the proper effective date for a TDIU 
and a 100 percent rating for PTSD, unless the evidence shows 
an increase in disability within one year prior to the claim.  
See 38 C.F.R. § 3.400(o).  In this case, there is no evidence 
showing a worsening of the Veteran's disabilities within one 
year prior to his claim.  

B. Residuals of Shell Fragment Wounds to the Right Leg:  30 
percent rating for Right Leg with Nerve Involvement; 30 
percent rating for Muscle Groups XIII, XIV, and XV; and 20 
percent rating for Muscle Groups X, XI, and XII

Increased ratings for shell fragment wounds of the right 
thigh and leg were denied by rating decision in November 
1973.  The Veteran did not appeal this decision, and it is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.  

In November 1984 the Veteran was hospitalized for right lower 
extremity causalgia.  Causalgia is a burning pain often 
accompanied by trophic skin changes, due to injury of a 
peripheral nerve, particularly the median nerve.  DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 311 (30th ed. 2003).  As the 
Veteran was hospitalized for right lower extremity nerve 
complaints, the RO adjudicated a claim for an increased 
rating for shell fragment wound of the right leg with 
superficial nerve involvement.  In January 1985, the RO 
issued a confirmed rating decision, denying a higher rating 
for shell fragment wound of the right leg with superficial 
nerve involvement.  The Veteran was notified of this decision 
in February 1985 and did not appeal.  Thus, this decision is 
final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302(a), 
20.1103.  

In the years after the Veteran was notified of the January 
1985 denial, he did submit some paperwork regarding education 
benefits for his dependents.  However, no formal or informal 
claim for increased ratings for the shell fragment wounds of 
the right leg was submitted until April 23, 2003.  Thus, the 
date of claim for increased ratings for the right leg 
disabilities is April 23, 2003, and the effective dates of 
the 30, 30, and 20 percent disability ratings for residuals 
of shell fragment wounds to the right leg (nerve involvement; 
Muscle Groups XIII, XIV, and XV; and Muscle Groups X, XI, and 
XII; respectively) cannot be earlier than this date, unless 
the evidence shows an increase in disability within one year 
prior to the claim.  See 38 C.F.R. § 3.400(o).  In this case, 
there is no evidence showing a worsening of the Veteran's 
disabilities within one year prior to his claim.   


























	(CONTINUED ON NEXT PAGE)


ORDER

An effective date earlier than April 23, 2003, for the award 
of a TDIU and for the award of a 100 percent rating for PTSD 
is denied.

A disability rating in excess of 30 percent for residuals of 
a shell fragment wound of the right leg, with peroneal nerve 
involvement, is denied.  

An effective date earlier than April 23, 2003 for the award 
of a 30 percent rating for the service-connected residuals of 
a shell fragment wound of the right leg, with peroneal nerve 
involvement, is denied.

A 30 percent rating for residuals of a shell fragment wound 
to Muscle Groups XIII, XIV and XV is granted, from April 23, 
2003, subject to the legal authority governing the payment of 
compensation benefits.

A separate 20 percent rating for residuals of a shell 
fragment wound to Muscle Groups X, XI, and XII is granted, 
from April 23, 2003, subject to the legal authority governing 
the payment of compensation benefits.

An effective date earlier than April 23, 2003 for the award 
of a 30 percent rating for the service-connected residuals of 
a shell fragment wound to Muscle Groups XIII, XIV and XV is 
denied.

An effective date earlier than April 23, 2003 for the award 
of a 20 percent rating for the service-connected residuals of 
a shell fragment wound to Muscle Groups X, XI, and XII is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


